These parties having entered into a racing contract, have submitted to have that contract governed by the rules of racing; and the evidence is that by the rules of racing such an accident will not excuse the defendant from running, nor save the forfeiture if he neglects to run. The contract is to be performed by running, notwithstanding any excuse which may be offered, and notwithstanding any impossibility which may occur in the meantime.
Verdict for the plaintiff, and judgment.
NOTE. — All bets are illegal now. Code, 2841, 2842; Gooch v.Faucett, 122 N.C. 270.